Adams, Oii. J.
i.mortgage: to secure antecedent «ration. — The mortgage to Payne was given to secure an antecedent debt. The plaintiff claims that, such being the fact, he was not a purchaser for value in such . . , . , . sense as to entitle him m equity to have ins mortgage declared paramount. In support or ins po-
sition he cites Padgett v. Lawrence, 10 Paige, 180; Codington v. Bay, 20 Johns., 637; Root v. French, 13 Wend., 570; Stalker v. McDonald, 6 Hill, 93; Dickerson v. Tillmghast,4: Paige, 215. It is conceded, however, that the authorities are not uniform. What the true rule is in that respect we do not feel called upon to determine. Payne sets uj> that he granted by agreement an extension of time as the consideration of the execution of the mortgage. If such .extension was granted, it would certainly constitute a sufficieut consideration. Drury v. Fay, 14 Pick., 326; Boyd v. Friege, 5 Gray, 558; Wormer & Sons v. Waterloo Ag. Works, 50 Iowa, 262. The plaintiff, however, denies such extension.
The notes were not renewed, except that a new note was given for accrued interest, which note was executed as of the date of the mortgage and made payable one day after date. Evidence was introduced showing that an agreement was entered into whereby the original notes were extended, but this evidence was parol, and the plaintiff insists that it was *134not competent because inconsistent with tbe conditions of tbe mortgage.
In the view wbicb we take, it will only be necessary to consider tbe effect of tbe giving of tbe note for tbe accrued interest, made payable one day after date.
The plaintiff insists that an extension of one day is not sufficient to constitute a consideration, but our attention is called to no decision wbicb supports this proposition. An extension of one day might, under some circumstances, be of great advantage to tbe debtor, or of great disadvantage to tbe creditor. It was held in Harlan v. Harlan, 20 Penn. St., 303, that a very slight disadvantage to one party, or a trifling inconvenience to tbe other, is a sufficient consideration to support a contract. In Sykes v. Lafferry, 27 Ark., 407, it was held that tbe waiver of a legal right is a sufficient consideration to support a contract. In Jones on Mortgages, 1 Yob, § 459, it is said: “ Tbe giving of further time for tbe payment of an existing debt by a valid agreement for any period, however short, is a valuable consideration, and is sufficient to support a mortgage as a purchase for a valuable consideration.” Tbe same doctrine was enunciated in Cary v. White, 52 N. Y., 138, tbe court saying: “ If there was an extension of time for a single day by a valid agreement as a consideration of tbe mortgage, there was a valuable consideration within tbe rule.” This doctrine commends itself to us as sound. We are unable to discover by what rule we could determine what length of time would be sufficient, if one day is not. A longer extension might be of greater advantage to tbe debtor, or of greater disadvantage to tbe creditor, but neither tbe advantage nor tbe disadvantage would be more tangible or real.
In our opinion, Payne’s mortgage was rightly held to be paramount to that of tbe plaintiff, and tbe judgment must be
Affirmed.